UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1416


In Re:   MARK DAMRON,

                Petitioner.




                 On Petition for Writ of Mandamus.
                          (3:09-cv-00098)


Submitted:   May 20, 2010                   Decided:   May 26, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mark Damron, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mark Damron petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his 28 U.S.C.

§ 2254 (2006) petition for a writ of habeas corpus.               He seeks an

order from this court directing the magistrate judge to issue

findings   and    a   recommendation.      Our   review   of   the   district

court’s docket reveals that the magistrate judge has issued his

report and recommendation.         Accordingly, we deny the mandamus

petition as moot.       We grant leave to proceed in forma pauperis.

We   dispense    with   oral   argument   because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           PETITION DENIED




                                     2